Filed 11/19/13 Fleischman v. Stanton CA2/8CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


DON U. FLEISCHMAN,                                                   B216898

         Plaintiff, Cross-Defendant,                                 (Los Angeles County
         and Appellant,                                               Super. Ct. No. BC254772)

         v.

PAUL STANTON et al.,

         Defendants, Appellants and Cross-
         Respondents;

PAUL L. STANTON,

         Cross-Complainant and Appellant.

       APPEAL from a judgment of the Superior Court of Los Angeles County.
Paul L. Gutman, Judge. Affirmed in part, reversed in part, and remanded.

       Lewis Brisbois Bisgaard & Smith, Roy G. Weatherup, Bartley L. Becker and
Allison A. Arabian, for Defendants and Appellants Paul L. Stanton and The Law Offices
of Paul L. Stanton.

      Nemecek & Cole, Frank W. Nemecek and Mark Schaeffer; Law Offices of
Warren Nemiroff and Warren Nemiroff, for Cross-Complainant and Appellant Paul L.
Stanton.

      Brown, Brown & Klass, Delos E. Brown, Robert L. Kaufman and John J.
Stumreiter for Defendant and Respondent Don U. Fleischman.
                            __________________________
          Attorney Paul Stanton and his law firm, the Law Offices of Paul Stanton, appeal
from the trial court’s judgment denying them relief in their complaint for breach of a fee
agreement against their former client, Don Fleischman, and ordering them instead to
return to Fleischman several hundred thousand dollars in legal fees that Fleischman paid
to Stanton and his firm. Former client Fleischman is satisfied with the trial court’s
judgment, but filed a protective cross-appeal in the event the judgment were reversed.
We hold the trial court erred (1) in ordering attorney Stanton to disgorge the fees he
received from Fleischman and (2) in awarding Fleischman his attorneys’ fees and costs.
As for Fleischman’s cross-appeal protectively alleging instructional error and error in the
valuation date of real estate that Fleischman recovered while Stanton represented him, we
affirm.

                                FACTS AND PROCEEDINGS

1.        Fleischman Family History and Events Leading to Don Fleischman’s Hiring of
          Attorney Paul Stanton

          Joan and Art Fleischman, who married in 1952, were the parents of respondent
Don Fleischman and his brother, Dan Fleischman. (Because of the shared surname of the
Fleischman family participants in these proceedings, we will identify them by their given
names.) In addition to rearing Don and Dan, Joan and Art raised Joan’s son, Ken Kaplan,
from her first marriage to Ken’s late-father, who died decades ago. During Art and
Joan’s marriage, Art prospered in the janitorial supply business. Over the years, he and
Joan acquired multiple pieces of commercial and residential real estate, consisting of: a
warehouse on Third Street in downtown Los Angeles; a warehouse on Garey Street in
downtown Los Angeles; a warehouse in Vernon; a home in La Canada; and a
condominium in Pasadena.
          In the early 1990’s, Dan took control of the personal and financial affairs of his
mother Joan, whose cognitive abilities were declining. In 1997, Joan, who by this time
was living apart from her husband, Art, drafted a will and created an inter vivos trust
naming Dan trustee with a power of attorney and leaving the great bulk of her estate to

                                                2
him. (Exhibit 518.) The only property Joan did not give to Dan was $100 in cash to Don
and her former home in Hermosa Beach which she had acquired before marrying Art,
which she bequeathed to Ken.
       In light of evidence that Dan was physically and financially abusing Joan, Ken
sought a conservatorship for Joan. In 1998, the probate court appointed two conservators
(Sharon Woody and Sarah Kerley), who retained the law firm Loeb & Loeb to represent
them as they moved to protect Joan’s interests. Dan resisted the conservators’ attempts to
wrest control of his mother’s affairs from him. Dan’s resistance was hard-fought,
involving multiple lawsuits including suits against Don and Ken. Among the lawsuits
were “Dan Fleischman v. Kenneth Kaplan, Don Fleischman, Arthur Fleischman, et al.,
L.A.S.C. case No. BC214702; Dan Fleischman, trustee of the Joan M. Fleischman
Intervivos Trust v. Arthur Fleischman, the Arthur Fleischman Personal Trust, Kenneth
Kaplan and Don Fleischman et al, L.A.S.C. case No. YC 037205; In the Matter of the
Joan M. Fleischman Revocable Intervivos Trust u/a/d 7/8/97, L.A.S.C. case No. BP
060964; and In the Matter of the Conservatorship of Joan Fleischman, L.A.S.C. case No.
BP 061285.” But with the help of Loeb & Loeb, the conservators took control of Joan’s
affairs from Dan.
       In conjunction with the conservators’ efforts, conservator Sarah Kerley suggested
to Don that an elder abuse lawsuit be filed against Dan. Consequently, Don and his
father, Art, contacted attorney Paul Stanton, whose law firm website advertised that
Stanton specialized in elder abuse law. After meeting Stanton, Don and Art retained him
to represent them in their claims against Dan personally and as trustee of Joan’s trust.1
Stanton prepared a written retainer agreement. It stated in part:




1      Don and Art did not retain Stanton to bring any claims against Dan regarding Art
or Art’s property. But Stanton claimed otherwise, testifying they retained him for a
broader purpose: “They [Don and Art] retained me to assert whatever claims could be
asserted against Dan.”

                                             3
       “We [Stanton and his firm] agree to represent you in connection with your claims
       against Dan Fleischman, individually and as Trustee of the Joan Fleischman Trust.
       (In this regard we are representing you as individuals only. In the event any of
       you are appointed the conservator of the Joan Fleischman Conservatorship Estate,
       and we become your attorneys in that capacity, the attorney’s fees for such
       services are compensated as determined by the court for such services.)” (Exh
       529.)

       Although Don and Art retained Stanton at the conservators’ suggestion, the
conservators did not use Stanton’s legal services. Indeed, before Don retained Stanton in
March 2000, the conservators and their law firm, Loeb & Loeb, had successfully
removed Joan from Dan’s care and placed her in a convalescent home. They had also
achieved revocation of Dan’s power of attorney for Joan and his removal as trustee for
her inter vivos trust.
       Art died a few weeks after signing Stanton’s retainer agreement. Art’s will and
trust disinherited Dan and, except for about $100,000 to Ken, left Art’s estate to Don.

2.     Stanton’s Representation of Don

       When Don retained Stanton, Don believed Stanton would file an elder abuse claim
against Dan to recover property Dan had taken from Joan. Stanton never filed an elder
abuse lawsuit against Dan and did not tell Don that only Joan (or her conservators) could
file such a suit. Indeed, Stanton conceded under cross-examination at trial that no such
lawsuit was needed because Joan’s conservators had ended Dan’s abuse of Joan.
However, while Stanton was representing Don, Stanton dissembled about his reason for
not filing an elder abuse lawsuit by telling Don that the “wheels of justice” moved
slowly.
       In the conservatorship proceedings, Loeb & Loeb and the conservators proved
Dan had misappropriated about $600,000 of Joan’s money. Because of the
misappropriation, which the probate court found was in bad faith, the probate court

                                             4
entered against Dan a judgment including statutory sanctions of about $1.2 million. The
conservators also got a court order ejecting Dan from Joan’s home in La Canada.
       The conservators’ probate court victory forced Dan in September 2000 to agree to
mediate his dispute with Don over their parents’ estates. As a result of the mediation, the
conservators agreed not to enforce the $1.2 million judgment against Dan in return for his
agreeing to the following: He voluntarily disinherited himself by renouncing his interest
in Joan’s and Art’s estates and trusts. Additionally, he dismissed lawsuits he had filed
against Joan’s trust and Art’s estate, including a $100 million creditor’s claim he had
filed against Art’s estate. He disclaimed interest in Joan’s $500,000 life insurance policy,
the proceeds of which were to be split between Don and Ken. Finally, he vacated the
warehouse on Third Street through which he had asserted, to Don’s exclusion, control
over Art’s janitorial business. (Exhibits 538 & 625.)
       A few months later in February 2001, Joan died. At Stanton’s insistence, Don and
Ken in February 2001 mediated their competing remaining interests in their mother’s
estate. Under Joan’s estate plan, Ken was to receive all Joan’s property if Dan
predeceased her. In the wake of Dan’s voluntary disinheritance in the September 2000
mediation, Ken sought to recover Joan’s property for himself, almost as if Dan’s
disinheritance amounted to his predeceasing Joan. As a result of the February mediation,
however, Ken agreed to let Don buy out Ken’s share of their mother’s estate for
$1,250,000. In return for the services Stanton claimed he rendered to Don against Dan,
Stanton arranged for the February mediation settlement to contain a provision promising
him a fee of $430,000 to be paid from Joan’s or Art’s estates. The February mediation
agreement stated: “The parties agree that the sum of $430,000 shall be paid to Paul L.
Stanton from Joan’s Trust and/or Art’s Trust as the contingent fee portion of the
attorneys’ fees for services rendered prior to the death of Joan M. Fleischman in
connection with litigation with Dan Fleischman. This amount is inclusive of the fees
payable to Paul L. Stanton from the Massachusetts Mutual Life Insurance Policy . . . .”
       In April 2001, Stanton received a check payable to Don and Ken in the sum of
$487,754.95 as Joan’s life insurance proceeds from Massachusetts Mutual Life Insurance

                                             5
Company. Stanton endorsed the check purportedly on Don’s behalf. He paid Ken about
$200,000 from the proceeds, took $97,550.99 as his contingency fee, and deposited the
rest – about $190,000 – into his client trust account which Don could not access.
       Don thereafter dismissed Stanton and on May 3, 2001, sent a letter to Stanton
disputing Stanton’s right to any of the life insurance proceeds. Don demanded Stanton
return to Don the funds Stanton withheld. Up to the time of Don’s May 2001 letter, Don
had never told Stanton that he was unhappy with Stanton’s representation of him or the
results of the September and February mediations. Up to the time of the letter, Don had
paid Stanton’s bills charging Stanton’s reduced hourly rate without complaint. But in his
May 2001 letter, Don wrote: “I intend to retain counsel . . . to represent me in connection
with our fee dispute. In the meantime, you are not authorized to distribute any of my
mother’s insurance proceeds in your trust account to yourself or to any other person.
Demand is made that you restore to the trust account any funds which you have
previously withdrawn. [¶] I also demand that you deposit all of said insurance proceeds
into a separate interest bearing account in my name which I will open. I will provide you
with the bank information for the account so that you can transfer the funds directly into
said account.” (Exh. 583.) Despite Don’s telling Stanton that Don disputed Stanton’s
right to pay himself his fees from Joan’s insurance proceeds, Stanton conceded at trial
that he nevertheless did exactly that: “Q. And you took the rest of it that would have
been Don's share [of the insurance proceeds] and you kept it in your client trust account;
correct? [¶] A. Yes. [¶] Q. And that’s still there; isn’t it? [¶] A. No. [¶] Q. Where is
it now? [¶] A. In my pocket.”
       In June 2001, Stanton asked the probate court to enforce payment of his fees from
Joan’s trust. Arguing that he was entitled to $430,000 in fees under the February
mediation settlement agreement, Stanton’s probate court petition sought an order
authorizing Stanton to pay himself the additional sum of $190,203.96 from the Joan life
insurance proceeds in his trust account and an order instructing Joan’s trust to pay him
$142,245.05 as the remaining balance. The probate court dismissed Stanton’s petition, a
dismissal Division 4 of this court affirmed in 2004 in an unpublished opinion. (Stanton v.

                                             6
Fleischman (April 14, 2004, B158265) [nonpub. opn.].)
       In the meantime, in July 2001 Don filed a malpractice complaint against Stanton
and his law firm. Don alleged causes of action for professional negligence, breach of
fiduciary duty, and declaratory relief. In his claim for declaratory relief, Don alleged that
Stanton was demanding $430,000 in attorneys’ fees from Don but Don believed that “any
purported fee agreement” was invalid. According to the claim for declaratory relief, the
parties thus needed a determination of their rights, duties, and obligations, and to “the
extent that [Don] owes [Stanton] any money whatsoever as attorneys’ fees, said fees
would be reduced or eliminated by damages caused to” Don by Stanton’s alleged
negligence and breach of fiduciary duty.
       Stanton filed a cross-complaint against Don based on Don’s refusal to pay the
additional legal fees that Stanton claimed Don owed him. He alleged breach of the
retainer agreement. He also alleged breach of the $430,000 payment promised him under
the February mediation agreement. He further alleged two causes of action for
declaratory relief on the grounds actual controversies existed over the retainer
agreement’s validity and whether the February mediation agreement entitled him to a
$430,000 payment. Finally, he alleged a cause of action for the reasonable value of the
legal services he provided to Don.
       The complaint and cross-complaint were tried to a jury. On October 31, 2008,
both Don and Stanton rested their cases. After the close of evidence and before jury
arguments began, Don filed a motion for judgment that the retainer agreement was
unenforceable.2 Don asserted the retainer agreement unlawfully restricted his right as a
client to discharge Stanton. Don also asserted the retainer agreement unlawfully
restricted his right as the client to settle his lawsuit on whatever terms he saw fit. Don
thus requested that the court enter judgment on Don’s third cause of action for
declaratory relief or on his affirmative defense that the retainer agreement was void.
       On the day the parties began their closing arguments and before the trial court

2      Stanton calls Don’s motion one for a “directed verdict.”

                                              7
submitted the case to the jury, the court found Stanton’s retainer agreement with Don was
void and granted Don’s motion for judgment. The court concluded that the retainer
agreement was void against public policy because it created an “undisclosed, unwaived,
and irreconcilable” conflict of interest between Stanton and Don, and the unlawful
provisions could not be severed from the rest of the retainer agreement. At the hearing
on the motion, the court stated “Any purported agreement to pay the sum sought by
defendant [Stanton] is invalid.”
       After the court found the retainer agreement was void and closing arguments
concluded, the jury began deliberating on November 14, 2008. The jury reached its
special verdict on November 20, 2008. The jury found Stanton had not been
professionally negligent, but had breached his fiduciary duties to Don. However,
Stanton’s breach of fiduciary duties did not cause Don legal damages.
       The court entered judgment in April 2009. Judgment was for Don on his
complaint’s third cause of action for declaratory relief finding the retainer agreement void
and, because the retainer agreement was void, against Stanton on his cross-complaint
seeking to collect fees from Don. The court ordered Stanton to disgorge all the money
that he had received or retained in representing Don in the amount of $400,775.00 and to
return that money to Don with interest in the amount of $318,043.97. The court also
awarded Don his reasonable attorneys’ fees and costs incurred in the litigation between
him and Stanton.
       Stanton filed a notice of appeal. Don accepts the judgment in his favor as is, but
filed a protective cross-appeal in the event we reverse it.




                                              8
                                       DISCUSSION

1.     Court’s Judgment That Retainer Agreement is Void

       a.      Two Unlawful Restrictions on Don’s Rights as a Client

             i.      Restricting Don’s Right to Terminate Stanton

       Stanton’s retainer agreement with Don was a hybrid hourly-and-contingency fee
agreement. In return for Stanton’s accepting a lower hourly rate than his normal rate,
Don promised to pay Stanton 20 percent of any recovery from Dan. The agreement
stated: “[Stanton] will be paid for the services rendered under this agreement a
contingent fee of twenty percent (20 [percent]) of any recovery whether it is in cash or in
kind.” The retainer agreement restricted Don’s ability to terminate Stanton, however, by
eliminating the discount in Stanton’s hourly rate and restoring Stanton’s normal hourly
rate if Don discharged Stanton before Don’s litigation against Dan ended. The retainer
agreement stated:
       “In the event that prior to our substantial performance of the services contemplated
       by this agreement, our services terminate for any reason not covered above, then
       in lieu of the compensation provided above, and without regard to the outcome of
       this matter, you shall pay us for all services theretofore rendered at the hourly rates
       then charged by us, but in any event not less than the following hourly rates: [¶]
       a. Paul L. Stanton $350 [¶] b. Associate Counsel $250 [¶] c. Paralegals $150 [¶]
       d. Secretarial/Clerical $50.”

            ii.      Restricting Don’s Right to Settle

       Stanton’s retainer agreement also restricted Don’s ability to settle his claims
against Dan. The agreement stated:
       “Remember, you are under no obligation whatsoever to ever make a settlement
       that is not in your best interests. If you choose not to settle and if the court or jury
       awards you nothing, our fees will be limited to the hourly rate fees you have


                                               9
      agreed to pay as set forth above. [¶] The only exception would be a bad faith
      termination of our services by you prior to a formal acceptance of a settlement
      package to which we had significantly contributed or a bad faith acceptance of a
      low settlement offer. For example, let us assume that we have spent four months
      negotiating the terms of a settlement which appears to be acceptable except for
      minor tuning and adjustment. If, at that time you were to discharge us in order to
      avoid payment of our contingent fee as contained in this agreement and either
      engaged new counsel or finished the settlement yourself with the help of non-
      lawyers, we would be entitled to the greater of (i) the amount payable pursuant to
      this agreement, based on the proceeds of any settlement or other disposition of the
      matter, or (ii) compensation for services rendered at double the hourly rates then
      charged by us.”

      b.     Court Finds Restrictions Invalidate Retainer Agreement

      The trial court found the foregoing two restrictions Stanton imposed on Don’s
right to terminate Stanton and to settle his claims against Dan made the agreement
unenforceable because the restrictions created a conflict of interest between Stanton and
Don.3 We agree that the provisions were unenforceable, but because Stanton did not try




3       Don also argued the retainer agreement was void because it imposed a charging
lien for Stanton’s benefit on Stanton’s 20 percent share of Don’s recovery. According to
Don, Stanton violated professional ethics by not getting Don’s written consent to the
adverse interest that the lien created between him and Stanton. (State Bar Rule 3-300.)
However, the court declined to decide whether a charging lien on a contingency fee is
unethical because it found the issue legally unsettled. (See Fletcher v. Davis (2004)
33 Cal.4th 61, 70, fn. 3 [Supreme Court declined to decide whether Rule 3-300 applies to
lien against prospective recovery under contingency fee agreement]; Plummer v.
Day/Eisenberg, LLP (2010) 184 Cal.App.4th 38, 48 [noting Fletcher left application of
Rule 3-300 to contingency fee agreements undecided].) The trial court instead rested its
voidness ruling on the restrictions the retainer agreement imposed on Don’s right to
terminate Stanton and to settle his case.

                                            10
to enforce them, we find the court’s disgorgement order, which we discuss further in Part
3, was error.
       “It has long been recognized in this state that the client’s power to discharge an
attorney, with or without cause, is absolute.” (Fracasse v. Brent (1972) 6 Cal.3d 784,
790; Champion v. Superior Court (1988) 201 Cal.App.3d 777, 783.) “The interest of the
client in the successful prosecution or defense of the action is superior to that of the
attorney, and he has the right to employ such attorney as will in his opinion best subserve
his interest. The relation between them is such that the client is justified in seeking to
dissolve that relation whenever he ceases to have absolute confidence in either the
integrity or the judgment or the capacity of the attorney . . . . The fact that the attorney
has rendered valuable services under his employment, or that the client is indebted to him
therefor, or for moneys advanced in the prosecution or defense of the action, does not
deprive the client of this right.”4 (Fracasse at p. 790.)
       A client also has the right to settle his case without his attorneys’ consent. (See
e.g. Lemmer v. Charney (2011) 195 Cal.App.4th 99, 103-104.)
       Although a client has the right to terminate his attorney and to settle his case, an
attorney may recover under quantum meruit for the reasonable value of his services to the
client. Thus, a client who discharges an attorney under a contingency-fee agreement
hoping to keep the entire recovery to himself might nevertheless owe a fee to the
attorney. (Fracasse, supra, 6 Cal.3d at p. 791; Duchrow v. Forrest (2013)
215 Cal.App.4th 1359, 1382; Rus, Miliband & Smith v. Conkle & Olesten (2003)
113 Cal.App.4th 656, 671-672.) As the Supreme Court explained in Huskinson & Brown
v. Wolf (2004) 32 Cal.4th 453, “Permitting quantum meruit recovery . . . recogniz[es] that
attorneys may recover from their clients the reasonable value of their legal services when
their fee contracts or compensation agreements are found to be invalid or unenforceable

4      General Dynamics Corp. v. Superior Court (1994) 7 Cal.4th 1164, 1169 is
distinguishable because the contract allegedly breached there was an employment
contract for in-house counsel in his capacity as an employee, not for outside counsel
acting as an independent professional.

                                              11
for other reasons.” (Id. at pp. 461-462; see also Calvert v. Stoner (1948) 33 Cal.2d 97;
Selten v. Hyon (2007) 152 Cal.App.4th 463, 471-472 [“When services are rendered under
a contract that is unenforceable as against public policy, but the subject services are not
themselves prohibited, quantum meruit may be allowed.”].)
       Here, however, despite the availability in principle of recovery under quantum
meruit, Stanton painted himself into a corner by waiving quantum meruit at trial. At trial,
he abandoned his effort to collect the $430,000 fee he claimed under the February
mediation agreement. Instead, he sought recovery of fees solely under the terms of the
retainer agreement for which he sued for breach of contract, a trial stratagem he concedes
in his appellate briefs. He writes, “A motif of [Don’s] brief is that Mr. Stanton cannot
recover any fee because he waived his right to a quantum meruit recovery. True. In
reliance on the trial court's judicial estoppel ruling two years before trial, Mr. Stanton
abandoned his quantum meruit, unjust enrichment, and declaratory relief causes of action,
and proceeded to trial on the single cause of action in his cross-complaint for breach of
contract.” Stanton claims he abandoned quantum meruit in detrimental reliance on the
court’s purported ruling that estopped Don from challenging the retainer agreement’s
validity – a claim, which we will explain below in section 4, that the record does not
support. But whatever the reason for Stanton’s decision to abandon quantum meruit, his
recovery under a breach-of-contract theory collapsed when the trial court found that the
contingency provision in the retainer agreement was void, leaving no other provision in
the retainer agreement by which to calculate a contractual fee award. Absent a lawful
contractual fee provision in the retainer agreement, Stanton’s only seeming recourse was
to recover fees in quantum meruit – but his trial strategy prevented that recovery.

2.     Don’s Motion on Enforceability of Retainer Agreement

       Before the case was submitted to the jury, Don moved for judgment on his claim
that the retainer agreement was, as alleged in his complaint’s cause of action for
declaratory relief and in his 19th affirmative defense to Stanton’s cross-complaint,


                                              12
unenforceable.5 The court’s order granting Don’s motion recited the procedural history
as follows: “[Don] brought on for hearing [his] Motion for judgment on [his] declaratory
relief cause of action and/or [his] 19th affirmative defense to [Stanton’s] cross-complaint.
The parties fully briefed and argued the Motion by and through their attorneys of record.
Thereafter, the Court granted the Motion on the ground that the Retainer Agreement upon
which [Don’s] Complaint and [Stanton’s] Cross-Complaint were based was void against
public policy due to undisclosed, unwaived, and irreconcilable conflicts of interest
created by the Retainer Agreement between the parties, which conflicts of interest were
not severable from the Retainer Agreement.”
       Stanton contends Don’s third cause of action for declaratory relief concerned only
the February mediation agreement, not the retainer agreement. Thus, according to
Stanton, the retainer agreement’s validity was not properly before the court or jury.
Stanton suggests Don’s motion blindsided him, because even though Don’s complaint
had not requested a bench trial, that is exactly what the court gave Don. Stanton’s
respondent’s brief states: “In the proceedings below, Mr. Fleischman said nothing about
trying an equitable cause of action to the court until one month into the jury trial. Saying
nothing, his attorney impaneled a jury to try his legal malpractice cause of action and his
breach of fiduciary duty cause of action. Then, Mr. Fleischman asked the court to ‘try’
his declaratory relief cause of action after both sides had presented their evidence to the
jury. . . . [¶] [Fleischman] asked the court to render judgment on the declaratory relief
cause of action, sitting without the jury, as if a court trial had already occurred . . . .”
(Original Italics.)
       The record does not support Stanton. Don’s complaint reasonably put Stanton on
notice that Stanton’s fees under the retainer agreement were at issue in the proceedings.
Don’s complaint alleged in a paragraph incorporated by all causes of action that “[Don]


5      Don styled his motion as one for a directed verdict, but because he was asking the
court to decide the validity of the retainer agreement without submitting the matter to the
jury or the jury’s involvement, “directed verdict” was somewhat of a misnomer.

                                               13
retained [Stanton] to represent him in connection with certain matters relative to the case
of his mother . . . . In connection with such representation, there was purportedly a
written retainer agreement between [Don] . . . on the one hand, and [Stanton], on the
other hand, pursuant to which [Stanton and his law firm] now claim that they are entitled
to both an hourly fee and contingency fee . . . .” Elsewhere in his complaint, Don
referred in another paragraph incorporated by all causes of action that the February
mediation agreement was an additional agreement under which Stanton sought recovery
of fees. That paragraph alleged “In or about February 2001, a mediation was held
between [Don] and Ken Kaplan to try to resolve disputes between them as to the
allocation of the estate of Joan Fleischman. . . . An agreement was reached between
[Don] and Ken Kaplan, which was memorialized in writing (‘Mediation Agreement’) . . .
[Stanton] caused to be inserted into the Mediation Agreement a provision for the payment
of Defendants’ purported contingency fee.”
       Stanton notes that in an allegation contained in Don’s cause of action for
declaratory relief, Don specifically noted a controversy existed over payment of $430,000
in fees. Don alleged, “[Stanton and his firm] contend that [Don] owes [Stanton]
attorneys’ fees in the amount of $430,000. [Don] is informed and believes any purported
fee agreement to pay the sum sought by [Stanton and his firm] is invalid . . . .” Stanton’s
claim that this one allegation lulled him into thinking only the February mediation
agreement was at issue is belied by Stanton’s own cross-complaint. Stanton himself
sought in his cross-complaint a declaratory judgment concerning the validity of the
retainer agreement. He alleged in his cross-complaint, “An actual controversy now exists
between STANTON on the one hand and [Don] on the other hand, with respect to the Fee
Agreement. Stanton is informed and believes and thereon alleges that [Don] contend[s]
that the Fee Agreement is void and unenforceable. Stanton disputes such contention and
contends that the Fee Agreement is valid, enforceable and entitles Stanton to a
contingency fee based upon the value of assets obtained by [Don] due to Stanton’s
efforts. Stanton hereby seeks a declaration of this court as to the respective rights and
obligations of Stanton and [Don] under the Fee Agreement.” Thus Stanton cannot

                                             14
reasonably claim he did not know the retainer agreement was at issue in the trial.
Moreover, Stanton did not object to the court ruling on Don’s motion on the validity of
the retainer agreement, and therefore cannot now be heard to complain that he did not
know the agreement was at issue. (Accord Taylor v. Union Pac. R. Corp. (1976)
16 Cal.3d 893, 900 [“a party cannot without objection try his case before a court without
a jury, lose it and then complain that it was not tried by jury”].)
       Stanton also contends the court’s ruling on Don’s motion amounted to an improper
bench trial within a jury trial. His contention is unavailing. Don’s motion expressly
asked the court to rule on his equitable cause of action for declaratory judgment. It is
common for a claim for declaratory relief to be tried separately from legal claims, and the
trial court has the discretion to decide the sequence in which to try equitable and legal
issues. (Evid. Code, § 320; Heppler v. J.M. Peters Co. (1999) 73 Cal.App.4th 1265,
1285.) Because ruling on equitable issues may, as happened here, dispose of issues that,
depending on the ruling, the jury will no longer need to consider, the court may decide
those equitable issues first. (Raedeke v. Gibraltar Savings & Loan Asso. (1974)
10 Cal.3d 665, 671; A-C Co. v. Security Pacific Nat. Bank (1985) 173 Cal.App.3d 462,
473.) When a “case involves both legal and equitable issues the court may in its
discretion decide the equitable issues first. If the decision as to the equitable issues is
such as is determinative of the legal issues a jury trial as to the latter is obviated. If not,
the jury trial as to the remaining issues will follow.” (Jaffe v. Albertson Co. (1966)
243 Cal.App.2d 592, 609.)
       Stanton also contends the court erred in its declaratory judgment because
declaratory relief is available only prospectively before a party breaches a contract.
Stanton argues declaratory relief is not available to adjust past wrongs or to declare rights
or remedies for past harms. (See e.g. Gafcon, Inc. v. Ponsor & Associates (2002)
98 Cal.App.4th 1388, 1404 [“Because declaratory relief operates prospectively only,
rather than to redress past wrongs, Gafcon’s remedy as against Ponsor lies in pursuit of a
fully matured cause of action for money . . . .”].) Stanton’s contention overlooks,
however, that the statute governing declaratory relief permits a declaratory action when

                                               15
parties have an ongoing “actual controversy” involving their rights and duties as to,
among other things, a contract or property in conjunction with seeking other types of
relief. (Code Civ. Proc., § 1060.)
       Stanton also contends the court’s ruling finding the retainer agreement void
conflicted with the jury’s findings. Stanton reasons that the jury’s verdict that he had
breached his fiduciary duties toward Don necessarily meant the jury concluded the
retainer agreement had created a lawyer-client relationship between him and Don, or else
no fiduciary duty would exist to be breached. According to Stanton, the jury’s finding of
a valid retainer agreement barred the court from finding differently. In support, Stanton
cites Hoopes v. Dolan (2008) 168 Cal.App.4th 146, for the proposition that the first fact-
finder – which Stanton claims was the jury – binds later fact-finders, such as, according
to Stanton, the trial judge here. As Hoopes explained, “The order of trial, in mixed
actions with equitable and legal issues, has great significance because the first fact finder
may bind the second when determining factual issues common to the equitable and legal
issues. [Citations.] It is well established in California jurisprudence that ‘[t]he court may
decide the equitable issues first, and this decision may result in factual and legal findings
that effectively dispose of the legal claims.’ [Citation.]” (Id. at pp. 156-157.) But
Stanton’s reliance on Hoopes rests on his mistaken premise that the jury reached its
verdict before the court ruled on Don’s motion. In fact, the court ruled the retainer
agreement was void before trial counsel had finished their closing arguments and the case
was submitted to the jury. Thus, the jury was not the first fact-finder, and therefore its
findings concerning facts common to the causes of action it considered and the court’s
declaratory relief judgment did not bind the court.

3.     Severance of Provisions Restricting Right to Terminate and Settle

       Stanton contends the court went too far by refusing to enforce the retainer
agreement and in ordering him to disgorge the fees Don paid to him. According to
Stanton, even if the court were correct that the retainer agreement unlawfully restricted
Don’s right to terminate Stanton and settle his litigation with Dan, the proper remedy was

                                             16
to sever those provisions from the retainer agreement and enforce the agreement’s
remaining provisions. And according to Stanton, severance was especially appropriate
because he did not try to enforce the two provisions involving termination of his services
and settlement of the litigation because they never came into play. We agree that because
Stanton did not try to enforce the termination and settlement provisions, the court erred in
ordering disgorgement.
       Stanton cites decisions such as Marathon Entertainment, Inc. v. Blasi (2008)
42 Cal.4th 974, 990-991, in support of severance. In that case, an actress’s personal
manager did not have a mandatory talent-agent license when the manager procured a
contract for the actress to work on a television show. (Id. at p. 981.) When the manager
sued the actress for a percentage of her earnings from the show as promised under their
management contract, the trial court voided the management contract as an illegal
contract for unlicensed talent agency services. (Id. at p. 982.) On review, the Supreme
Court reversed the trial court’s voiding of the entire contract. The Supreme Court
remanded the matter to the trial court to consider whether severability allowed the
contract’s partial enforcement to the extent legal provisions promoting lawful ends
remained in the contract. (Id. at pp. 990-991; see also Birbrower, Montalbano, Condon
& Frank v. Superior Court (1998) 17 Cal.4th 119 [applied severability to attorney fee
agreement where illegal provision was New York lawyer trying to collect fees in
California, which was unauthorized practice of law, but otherwise permitting
compensation for lawful services outside of California]; Shopoff & Cavallo LLP v. Hyon
(2008) 167 Cal.App.4th 1489, 1523-1525 [applied severability to illegal charging lien
provision in contingent fee agreement].)
       Severability exists to avoid the hardship of forfeiture for the party seeking to
enforce a partially illegal contract, and to avoid an undeserved windfall for the party
seeking to void the contract. “Two reasons for severing or restricting illegal terms rather
than voiding the entire contract appear implicit in case law. The first is to prevent parties
from gaining undeserved benefit or suffering undeserved detriment as a result of voiding
the entire agreement — particularly when there has been full or partial performance of

                                             17
the contract.” (Armendariz v. Foundation Health Psychcare Servs. (2000) 24 Cal.4th 83,
123-124; accord Goldstein v. Lees (1975) 46 Cal.App.3d 614, 617 [representing new
client adverse to former client is example of the sort of egregiousness needed to disgorge
fees; disgorgement of attorneys fees where attorney who had received confidential
information accepted employment adverse to former client].)
       Here, Stanton points to what he asserts was his extensive work successfully
representing Don, and for which Don paid him without complaint until Don discharged
him. Stanton claims he provided a number of valuable legal services, including
representing Don at the September 2000 mediation against Dan and the February 2001
mediation against Ken; filing a petition to probate Art’s estate; and preparing estate tax
returns, including “pro forma” returns prepared to analyze various tax strategies and
hypotheticals. Bolstering Stanton’s claim, Don’s complaint alleged Don retained Stanton
on a wide range of legal issues. The complaint alleged: “[Don] retained [Stanton] to
represent him in connection with certain matters relative to the case of his mother, Joan
Fleischman, including, without limitation, issues involved in the removal of [Don’s]
brother, Dan Fleischman, from control over their mother’s person and estate; disputes
with Dan Fleischman arising out of numerous legal actions and proceedings initiated by
Dan’s conduct, including a lawsuit against [Don], his half-brother (Ken Kaplan), his
father (now deceased) the conservators of their mother’s estate and others.”
       Among the services Stanton claims he provided to Don, the most important in
Stanton’s mind appears to have been his representing Don in the mediations, a point
Stanton emphasized in examining Don at trial. As to the September mediation, Stanton
established from Don’s testimony that “Q. You were represented by Mr. Stanton at this
[September 2000] mediation? [¶] A. He was the only one there that was representing
me; that’s correct. [¶] Q. And he was there because you wanted him to be there;
correct? [¶] A. . . . I can’t answer that yes or no. [¶] Q. Did he just show up? [¶]
A. No. [¶] Q. You didn’t tell him not to go, did you? [¶] A. No, I did not. [¶]
Q. And once you got there, you didn’t tell him to leave, did you? [¶] A. No, I didn’t.
[¶] Q. And this was a mediation that started about 10:00 o’clock in the morning and

                                             18
ended the next day around 1:00 o’clock in the morning; right. [¶] A. That’s correct. [¶]
Q. So you and Mr. Stanton were together for about 13 hours. [¶] A. I was there until
about I believe 9:00 or 10:00 p.m. [¶] Q. And all during that time, Mr. Stanton was
working on negotiations with the other lawyers to resolve the issues with Dan? . . . [¶]
A. . . . I believe he was. [¶] Q. He was working on your behalf. . . . [¶] A. I believed
that he was.” And according to Stanton, the benefits of his legal work in getting Dan to
disinherit himself at the September mediation flowed into the February mediation, where
Ken sold his interest in Joan’s estate to Don. Don testified: “Q. Isn’t it a fact that the
only reason that Dan Fleischman was not able to seek an inheritance right when your
mother died was because by [the] terms of the mediation agreement of September 2000,
he gave up his rights to inherit from your mother; correct? [¶] A. That’s how it
happened. I don’t think that’s the only way it could have happened. [¶] Q. That’s the
way it happened, sir? [¶] A. That’s correct. [¶] Q. And you were being represented by
Mr. Stanton during the September 2000 mediation? [¶] A. I was being represented by
him and only him because of the conversation that we had, yes. [¶] Q. And did you tell
Mr. Stanton, Mr. Stanton after the mediation of September 2000, Mr. Stanton continued
to represent you? [¶] A. I believe that he did. [¶] Q. And he represented you all the
way to the so-called Ken mediation of February 2001? [¶] A. Yes.”
       The evidence Stanton cites to support his claim that the trial court should have
severed the portions of the retainer agreement that it found unlawful and enforced the rest
creates a conflict in the record involving disputed issues of fact. For example, although
Stanton appeared at both mediations, there was testimony that his role in the February
mediation involving Ken was limited to drafting language for an agreement brokered by
others. As for Stanton’s filing a probate proceeding for Art’s estate, there was evidence
probate was unnecessary because most of Art’s property was in trust, and the probate
proceeding was a self-inflicted wound that served only to inflame Dan into filing his
$100 million creditors claim against Art’s estate at great expense to the estate.
       But even if one views the evidence in the light most favorable to Don, we
conclude the trial court abused its discretion in ordering Stanton to disgorge all fees that

                                             19
Don paid to him. “We review the trial court’s determination as to the existence of an
actual or potential conflict and whether such conflicts are sufficiently egregious to require
forfeiture of fees for abuse of discretion.” (Mardirossian & Associates, Inc. v. Ersoff
(2007) 153 Cal.App.4th 257, 278.) Before a court may order forfeiture, the court must
find that the penalty is not too harsh for the offense. (Lewis & Queen v. N.M. Ball Sons
(1957) 48 Cal.2d 141, 151.) In support of the court’s disgorgement order requiring
Stanton to forfeit all fees he received from Don, Don relies on the notion that legal
services rendered in violation of professional ethics are deemed to have no value. (Day v.
Rosenthal (1985) 170 Cal.App.3d 1125, 1162.) But that notion, which is a legal fiction in
its “deeming” such services to have no value regardless of the reality of whether the
client benefitted from the attorney’s services, finds little support in the record here for at
least two reasons. First, in finding Stanton did not negligently perform his services, the
jury found Stanton performed competently in representing Don; competent legal services
have some value greater than zero. Second, the most reliable evidence of the value of
Stanton’s legal work for Don are the fees that Don paid to him without complaint until
their dispute erupted. The trial court correctly found Stanton could not rely on the
unlawful provisions of his retainer agreement to collect a contingency fee from Don’s
multi-million dollar recovery, but that does not mean Stanton wrongly received the
hourly fees that Don paid him. Because Stanton did not try to enforce the unlawful
provisions, they were of no consequence in the hourly fees Stanton collected and
therefore did not taint those hourly fees. (Jeffry v. Pounds (1977) 67 Cal.App.3d 6, 9, 12
[fees recoverable until ethical conflict arises between attorney and client].)
Consequently, the trial court’s order compelling Stanton to disgorge those fees was
unwarranted. (Armendariz v. Foundation Health Psychcare Servs., supra, 24 Cal.4th at
pp. 123-124 [party who performed under contract should not suffer for having performed,
and party who benefitted from the other’s performance should not enjoy an undeserved
windfall].)
       Don cites Goldstein v. Lees (1975) 46 Cal.App.3d 614, for the proposition that an
attorney may not collect fees for “services rendered in contradiction to the requirements

                                              20
of professional responsibility.” (Id. at p. 618.) That proposition does not apply here
because Stanton’s services did not violate his professional responsibilities. Stanton’s
breach of professional responsibilities rested on his including two unlawful provisions in
his retainer agreement, but he did not try to enforce those provisions. The difference
between Stanton’s conduct and the unprofessional conduct in Goldstein which Don cites
is illuminating. In Goldstein, the attorney represented a new client who was adverse to a
former client from whom the attorney had received confidential information. (Id. at
p. 617.) The court found the attorney’s conduct sufficiently egregious to warrant
disgorging fees because the essence of the violation – representing adverse clients – went
to the very core of the representation. (See Huskinson & Brown v. Wolf, supra,
32 Cal.4th at p. 463 [noting fees denied in Goldstein because attorney sought
compensation from a attorney-client relationship that professional rules prohibited].)
Here, in contrast, the essence of Stanton’s representation of Don was proper – only his
efforts to ensure his payment of his contingency fee were wrongful. (See Fair v.
Bakhtiari (2011) 195 Cal.App.4th 1135, 1161 [drawing distinction between attorney-
client relationship where essence of representation is unlawful versus relationship in
which unlawful conduct exists].)

4.     Don Not Estopped From Challenging Retainer Agreement

       The settlement agreement between Ken and Don resulting from the February 2001
mediation ostensibly promised Stanton $430,000 in fees. After the mediation, Don
claimed Stanton was not entitled to those fees because Stanton was not a party to the
mediation and therefore had no standing to seek fees from that process. In response,
Stanton sought his fees from the probate of Joan’s estate. In the probate proceeding, Don
resisted Stanton’s attempt to recover his fees, but argued as a fallback position that, if the
probate court awarded Stanton fees, the probate court should apply the retainer
agreement’s appraisal provision to calculate the amount of those fees. Don argued: “The
Retainer Agreement specifically provides for the procedure to follow if there is a fee
dispute: . . . [¶] Paul Stanton drafted the Retainer Agreement. He should be bound by

                                              21
that agreement which is directly between him and his former client. Since the parties
agreed through the Retainer Agreement on the procedure for the resolution of any fee
dispute, Don Fleischman respectfully requests that the Court order that the Retainer
Agreement be enforced and the procedures specified therein to resolve fee disputes be
followed.” The probate court did not, however, resort to Don’s fallback position that the
retainer agreement’s appraisal provision should bind Stanton because the probate court
accepted Don’s contention that the February mediation agreement did not entitle Stanton
to fees. In an unpublished decision, our colleagues in Division 4 affirmed the probate
court. (Stanton v. Fleischman, supra, (B158265) at p. 3.)
       In the later trial court proceedings here, the court ordered Don to participate in an
appraisal of the commercial and residential properties in Joan’s and Art’s estates.6 In
ordering the appraisal, the court relied on the retainer agreement which provided for an
appraisal if Don and Stanton could not agree on the value of Don’s recovery from Dan.
The appraisal provision stated: “Since any settlement [between Don and Dan] will most
likely be partially non-cash, we [i.e. Stanton and his law firm] are still entitled to be paid
our fee based on the value of the total recovery. If we are unable to agree regarding the
value of the non-cash assets (if any) received by virtue of any settlement or other
recovery, we agree to have the value of such non-cash assets determined by an appraiser
mutually selected by us (or if we cannot agree on an appraiser, upon an appraiser selected
by two appraisers, one of which would be selected by you and the other which would be
selected by us). We agree in any event to be bound by the valuation of such appraiser.”
Finding that Don was estopped from arguing the appraisal clause was illegal, the court
appointed an appraiser in May 2007. The court thereafter confirmed the appraised values
as arbitration awards.
       Stanton argues based on the foregoing events that Don should be estopped from
challenging the retainer agreement because Don had urged enforcement of the retainer

6     A previous judge in this case (Hon. Alexander Williams) who later recused
himself had denied in 2005 a motion to compel appraisals, but his denial was vacated
upon his recusal.
                                              22
agreement in the probate court. Stanton reads too much into the record. Don only urged
enforcement in the probate court of the retainer agreement’s appraisal provision, and did
so as a fallback position if the probate court accepted Stanton’s claim for fees. Don did
not address the retainer agreement’s enforceability as a whole. Indeed, after the trial
court ordered Don to participate in the appraisal of the properties in Joan’s and Art’s
estates, Don moved for clarification of the court’s order. The court denied Don’s motion
for clarification because it deemed it a thinly-disguised improper motion for
reconsideration. In finding that Don was judicially estopped from challenging the
appraisal provision, the court expressly stated it had not ruled on the retainer agreement
as a whole. The court stated: “I will offer this for anybody’s guidance. My ruling was
intended only to deal with the provision of the agreement that called for the appraisal of
the various properties in order to[,] if the agreement was otherwise enforceable,
implement the manner of calculating the fee.”
       We review the facts supporting a trial court’s application of estoppel for
substantial evidence, and independently review questions of law involving its application.
Applying those standards of review, we review the court’s decision whether to apply
estoppel for abuse of discretion. “The determination of whether judicial estoppel can
apply to the facts is a question of law reviewed de novo, i.e., independently, but the
findings of fact upon which the application of judicial estoppel is based are reviewed
under the substantial evidence standard of review. . . . [¶] Even if the necessary elements
of judicial estoppel are found, because judicial estoppel is an equitable doctrine [citation],
whether it should be applied is a matter within the discretion of the trial court.
[Citations.] The exercise of discretion for an equitable determination is reviewed under
an abuse of discretion standard.” (Blix Street Records, Inc. v. Cassidy (2010)
191 Cal.App.4th 39, 46-47.) Here, the probate court accepted Don’s argument only as to
the appraisal provision. Judicial estoppel reaches only those arguments that a court
accepts. (The Swahn Group, Inc. v. Segal (2010) 183 Cal.App.4th 831, 835; Jackson v.
County of Los Angeles (1997) 60 Cal.App.4th 171, 183.) Hence, the trial court did not
abuse its discretion in finding Don was not judicially estopped from challenging

                                              23
provisions of the retainer agreement other than the appraisal provision, such as the
termination and settlement provisions.

5.     Attorneys’ Fees to Don

       After the trial, Don moved for his attorneys’ fees. He argued he was entitled to
them as the prevailing party under the retainer agreement’s provision for attorneys’ fees.
(Civ. Code, § 1717 [makes attorneys’ fees reciprocal in action on contract when contract
awards fees to only one party].) The trial court found that Don was the prevailing party
under his complaint because, among other reasons, the court’s declaratory relief and
disgorgement order requiring Stanton to return his fees gave Don a net monetary
recovery, and Stanton was awarded nothing against Don. (Code Civ. Proc., § 1032,
subd. (a)(4).) The court also found that as for Stanton’s cross-complaint for breach of the
retainer agreement, Don again was the prevailing party because Stanton recovered
nothing.
       Don filed a memorandum of costs requesting $688,624 in attorney’s fees and
costs. Stanton moved to tax as unreasonable the amount Don sought. The court
thereafter awarded Don $688,624. Stanton’s challenge on appeal to the award of
attorneys’ fees and costs boils down to the assertion that because Don sued Stanton for
malpractice and breach of fiduciary duty, but the jury awarded Don no damages, Don
cannot be the prevailing party. But the trial court concluded otherwise, finding Don was
the prevailing party. Our reversal of the court’s disgorgement order changes the factual
underpinnings of the court’s fee and cost award because Don no longer has a net
monetary recovery on which to rest his claim of being the prevailing party. Accordingly,
we remand the matter to the trial court to allow that court in the first instance to
determine if there is a prevailing party, and if so, whether fees and costs should be
awarded, and if so, the proper amount of fees and what costs, if any, should be awarded
in light of our partial reversal.




                                              24
                                     CROSS-APPEAL

       Don filed a protective cross-appeal in the event we reversed the judgment in his
favor. Because we have partly reversed the judgment, we address the contentions that
Don raises in his cross-appeal.

1.     Valuation Date of Real Estate

       To calculate the 20 percent contingency fee that Stanton sought from Don’s
recovery of Art’s and Joan’s estates against Dan and Ken, the court accepted Stanton’s
assertion that the property appraiser should assess the value of the recovered real estate as
close as practical to the time of trial in 2008. Don contends that the court erred and that
the appraiser should instead have assessed the properties’ values as of 2001, when
Stanton claims he was entitled to collect his contingency fee. Because our partial
reversal of the trial court’s judgment does not upset the trial court’s ruling that Stanton
was not entitled to collect any contingency fee at all, Don’s concern about the properties’
valuation date is moot.

2.     Jury Instructions on Fiduciary Duty

       Don claimed a cause of action against Stanton for breach of fiduciary duty. The
jury found Stanton breached his duty, but that the breach caused Don no damage. The
court’s principal instructions to the jury on breach of fiduciary duty included the
following instructions:


       ● “Don Fleischman also seeks to recover damages based upon a claim of breach
       of fiduciary duty. The essential elements of this claim are: [¶] 1. A fiduciary
       relationship existed between Don Fleischman and Paul Stanton; [¶] 2. Paul
       Stanton possessed information material to Don Fleischman’s interest; [¶] 3. Paul
       Stanton knew or should have known that this information was material to Don
       Fleischman’s interest; [¶] 4. Paul Stanton failed to disclose this material


                                             25
       information to Don Fleischman; and [¶] 5. This nondisclosure caused Don
       Fleischman to suffer injury, damage, loss or harm. [¶] A fiduciary relationship
       exists whenever under the circumstances trust and confidence reasonably may be
       and is reposed by one person in the integrity and fidelity of another. [¶] There
       was a fiduciary relationship between Don Fleischman and Paul Stanton. [¶] A
       fiduciary’s duty requires the highest good faith and undivided service and loyalty.
       [¶] A fiduciary has a duty to make full disclosure and communicate to the person
       with whom he has a fiduciary relationship, all information that is material to that
       person’s interest.”


       ● “A fiduciary must tell his principal of all information he possesses that is
       material to the principal’s interests.”


       The court refused, however, to instruct the jury with a number of additional
instructions that Don offered on fiduciary duty. We conclude the court’s refusal was not
error because the court’s other jury instructions covered most of the same points of law
stated in Don’s instructions. (Williams v. Carl Karcher Enterprises, Inc. (1986)
182 Cal.App.3d 479, 487 overruled on other grounds by Soule v. General Motors Corp.
(1994) 8 Cal.4th 548, 574 [“not error to refuse instructions which are repetitious in
substance and would serve only to emphasize unduly a party’s theory of the case”].) But
even if the court’s instructions did not cover every point of law that Don advanced, the
court’s refusal to give Don’s additional instructions did not prejudice Don.
       For example, Don contends the court erred by refusing to instruct the jury with
Don’s special instruction based on CACI 4106 that Stanton breached his fiduciary duty
by representing clients with conflicting interests. We find the court did not err, however,
because the court instructed the jury that an attorney must not represent adverse clients
except under certain conditions, including disclosure to each client and each client’s
written consent. Citing Professional Rules of Conduct, rule 3-310, the court instructed
the jury: “Rule 3-310, titled ‘Avoiding the Representation of Adverse Interests’ states:

                                                 26
A member shall not, without the informed written consent of each client: Accept
representation of more than one client in a matter in which the interests of the clients
potentially conflict.” The court’s instruction with Rule 3-310 was sufficient because it
covered the same points as Don’s special instruction. The “duty of the court is fully
discharged if the instructions given by the court embrace all the points of the law arising
in the case. [¶] A party is not entitled to have the jury instructed in any particular
phraseology and may not complain on the ground that his requested instructions are
refused if the court correctly gives the substance of the law applicable to the case.”
(Hyatt v. Sierra Boat Co. (1978) 79 Cal.App.3d 325, 335.)
       Don also contends the court erred in not submitting Don’s Special Instruction
No. 3 to the jury, which stated Stanton’s fiduciary obligation included offering a fee
agreement and billings that were “fair, reasonable, and fully explained to the client.” We
conclude the court did not err, however, because the court instructed the jury with the
requirements of Business and Professions Code sections 6147 and 6148, which informed
the jury that an attorney must give a client a written fee agreement complying with those
statutes’ requirements that the agreement fully explain the fees.
       Don also contends the court erred in not submitting to the jury Don’s Special
Instructions Nos. 5 and 6, which stated the contingency fee agreement and February
mediation agreement were invalid if they gave Stanton a pecuniary interest in Don’s
property unless Stanton disclosed his interest and Don waived the conflict. We find the
court did not err, however, because it instructed the jury with Rule 3-300. The court told
the jury: “Rule 3-300, titled ‘Avoiding Interests Adverse to a Client’ states: A member
shall not enter into a business transaction with a client, or knowingly acquire an
ownership, possessory, security, or other pecuniary interest adverse to a client, unless
each of the following requirements has been satisfied: [¶] (A) The transaction or
acquisition and its terms are fair and reasonable to the client and are fully disclosed and
transmitted in writing to the client in a manner which should reasonably have been
understood by the client; and [¶] (B) The client is advised in writing that the client may
seek the advice of an independent lawyer of the client’s choice and is given a reasonable

                                             27
opportunity to seek that advice; and [¶] (C) The client thereafter consents in writing to
the terms of the transaction or the terms of the acquisition.”
       Don also contends the court erred in not submitting to the jury Don’s Special
Instructions Nos. 9 and 10 which stated Stanton could not charge or sue Don for fees for
Stanton’s services to Art’s probate estate unless the probate court approved Stanton’s
fees. We find the court did not err, however, because it instructed the jury with Probate
Code sections 10800 and 10811 governing lawful probate fees, and Probate Section
10813 prohibiting an attorney from charging more than the Probate Code’s statutory fees.
       Finally, Don does not show for any of the refused instructions that their omission
sufficiently prejudiced him to warrant a retrial, even when we view those instructions in
the light most favorable to Don. (Alcala v. Vazmar Corp. (2008) 167 Cal.App.4th 747,
754.) Don contends, for example, that the court erred in refusing his Special Instruction
No. 1 that stated a breach of fiduciary duty need not be intentional and need not harbor an
intent to deceive in order to be actionable. We note, however, that the jury found Stanton
breached his fiduciary duty, making Special Instruction No. 1 superfluous. Finally,
because Don’s omitted instructions covered Stanton’s duties, and did not instruct on
calculating damages, Don does not show how the omitted instructions would have
changed the jury’s calculation that Stanton’s breach of fiduciary duty did not damage
Don.

                                      DISPOSITION

       Those portions of the judgment ordering Paul Stanton to (1) disgorge the
attorneys’ fees that Don Fleischman paid to him and (2) pay Don Fleischman his
attorneys’ fees and costs, are reversed. The matter is remanded to the trial court to
redetermine whether there is a prevailing party, and if so, whether any fees or costs
should be awarded, and if so, the proper amount of fees, and what costs, if any, should be




                                             28
awarded. In all other respects the judgment is affirmed. Each side to bear its own costs
on appeal.




                                                       RUBIN, J.
WE CONCUR:




             BIGELOW, P. J.




             GRIMES, J.




                                           29